In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00182-CV


           CENTRAL TEXAS CATTLEMEN’S ASSOCIATION, APPELLANT

                                            V.

              KENNETH L. HAEDGE, DALE C. TIPPIT, DENVER TIPPIT,
                CASE S. JONES, AND CLINTON H. SHED, APPELLEES

                          On Appeal from the 52nd District Court
                                   Coryell County, Texas
             Trial Court No. DC-15-43362, Honorable Trent D. Farrell, Presiding

                                      July 12, 2018

                             ORDER OF ABATEMENT
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Central Texas Cattlemen’s Association, has filed an unopposed motion

to abate this cause to enable the trial court to modify its “Order on Plaintiffs’ Motion for

Release of Bond and on Defendant’s Motion for Calculation of Judgment” that was made

expressly subject to a determination of whether any unpaid assessments owed by Clinton

H. Shed are proven and are to be satisfied out of the supersedeas bond. Because this

order does not dispose of all pending issues and parties, we directed CTCA to show why
this Court has jurisdiction over this appeal. In its motion to abate, CTCA contends that

the trial court scheduled a telephonic hearing on the matter for July 2, 2018.


       In accordance with Texas Rule of Appellate Procedure 27.2, we grant CTCA’s

motion and abate this appeal and remand to the trial court to “allow [the] appealed order

that is not final to be modified so as to be made final . . . .” Should the trial court modify

its order in a manner intended to make it final, we direct it to cause the modified order

and all related proceedings to be included in a supplemental record and filed with this

Court on or before August 13, 2018. See TEX. R. APP. P. 27.2. However, if the trial court

does not intend that its order be final, we direct it to enter findings of fact and conclusions

of law reflecting its intent that the order not be final and cause the same to be included in

a supplemental record that shall be filed with this Court on or before August 13, 2018.


                                                          Per Curiam




                                              2